Case 2:21-cv-01291-WJM-MF Document 22 Filed 06/14/21 Page 1 of 1 PageID: 184




   CAPEHART & SCATCHARD, P.A.
   BY: Charles F. Holmgren, Esq.
   Attorney I.D. Nos.: 306906
   1515 Market Street, Suite 1200
   Philadelphia, PA 19102
   cholmgren@capehart.com
   Attorneys for Defendant
   Lt. Francisco Estrada

                                                   :
   ELIZABETH McNAIR, Administrator Ad              :   UNITED STAET DISTRICT COURT
   Prosequendum of the ESTATE OF                   :   DISTRICT OF NEW JERSEY
   DARRELL SMITH, and ELIZABETH                    :   NEWARK VICINAGE
   McNAIR, Individually,                           :
                                                   :   Civil Action
                             Plaintiffs,           :
                                                   :   No. 2:21-cv-01291 (WJM)(MF)
                      vs.                          :
                                                   :       NOTICE OF APPEARANCE
   STATE OF NEW JERSEY, et al.                     :
                                                   :
                             Defendants.           :
                                                   :


          Kindly enter my appearance as counsel for Defendant Lt. Francisco Estrada in the

   above-captioned matter.


                                           Respectfully,


                                           /s/ Charles F. Holmgren
                                           Charles F. Holmgren, Esq.
                                           CAPEHART & SCATCHARD, P.A.
                                           Attorneys for Defendant
                                           Lt. Francisco Estrada

   Dated: June 14, 2021
